Citation Nr: 0122032	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  99-06 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for traumatic arthritis of 
left ankle.

Entitlement to service connection for peripheral neuropathy.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
traumatic arthritis of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J.C., DPM


ATTORNEY FOR THE BOARD

E. L. Ward, Associate Counsel


REMAND

The appellant served on active duty from August 1979 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  By Board decision of October 1999, the 
claim for service connection for peripheral neuropathy was 
reopened and remanded for de novo review.  The appellant had, 
at that time, appeared before another Member of the Board for 
a Travel Board hearing.  That issue has been returned to the 
Board, but must be again remanded as set forth below.

In addition, the RO reopened a claim for service connection 
for traumatic arthritis of the left ankle, and considered the 
issue on the merits.  Service connection for arthritis of the 
feet was denied by unappealed rating action of December 1993.  
That too has been covered, although not very clearly, in the 
consideration of the left ankle pathology.

The claims folders contains separate recent requests for 
either a Travel Board hearing, or a hearing before a Member 
of the Board in Washington, D. C.  Clarification letter was 
sent, and it was indicated by the veteran that he now wants a 
Travel Board hearing at the RO.  As the RO's schedule such 
hearings, remand is indicated.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule a hearing for the 
appellant a Travel Board hearing in 
accordance with applicable procedures.  
The appellant and his representative 
should be notified of the time and place 
to report.  If he subsequently decides 
that he does not wish additional hearing, 
the request must be withdrawn in writing 
at the RO.

After the hearing has been held, the case should be returned 
to the Board for further consideration in accordance with 
applicable procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


